                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          Case No. 5:21-cv-00048-KDB-DSC

 BENNIE ROBERT ANDERSON,                             )
                                                     )
                     Plaintiff,                      )
                                                     )
                        v.                           )        STIPULATED CONSENT
                                                     )         PROTECTIVE ORDER
 PARKWAY ACQUISITION CORP. et                        )
 al.,
 d/b/a "SKYLINE NATIONAL BANK,"                      )
 Serve:                                              )
                        Defendant.Agent
        Lee G. Lester, Registered                    )
        200 South 10th Street, Suite 1600
        Richmond, Virginia 23219
        The Parties have jointly moved the Court pursuant to Rule 26(c) of the Federal Rules of

Civil Procedure and Local Civil Rules 7.1 and 26.1, for entry of a Consent Protective Order to

expedite the flow of discovery materials; facilitate the prompt resolution of discovery disputes, as

well as disputes concerning confidentiality; protect certain materials designated as confidential

(“Confidential Materials”); and ensure that protection is afforded only to materials so designated.

       IT IS HEREBY ORDERED THAT:

       1.      General Scope of the Agreement. This Consent Protective Order shall govern

certain documents and other materials produced in response to any discovery request or other

request for information by Plaintiff Bennie Robert Anderson (“Plaintiff”) and Defendants Parkway

Acquisition Corp. d/b/a “Skyline National Bank” (“Parkway”) and Skyline National Bank

(“Skyline”) (collectively “Defendants”), in this action, specifically including, but not limited to,

answers to requests for admissions; answers to interrogatories; responses to requests for production

of documents and documents produced in accordance therewith; documents subpoenaed in

connection with depositions; deposition testimony; and any deposition transcript or portion thereof




      Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 1 of 12
as to which protection is sought in accordance with this Agreement. The following documents

and/or information may be designated as “Confidential Materials” pursuant to this Order: (a)

Plaintiff’s personnel record maintained by Defendants, personal financial data, medical records,

and other documents including health-related information; (b) personal information of

Defendants’ employees or former employees, including, but not limited to: social security

numbers, tax information, and health insurance/health-related information; (c) personal or

personnel file information and records of Defendants’ current and/or former employees; (d)

confidential proprietary business information including, but not limited to Defendants’

confidential business information; and (e) such other information as the Parties deem in good

faith to be Confidential, which qualifies for protection pursuant to Rule 26(c) of the Federal Rules

of Civil Procedure.

       2.      Redaction of Certain Information. The Parties shall be allowed to redact the

following information from any documents provided pursuant to this Order: (a) social security

numbers, (b) dates of birth, (c) financial account numbers, and (d) medical record numbers and/or

patient identifying numbers.

       The address(es) of parties and non-parties shall be redacted only if document(s) containing

address(es) is/are filed on the Court’s CM/ECF.

       3.      Designation as Confidential: Good Faith Requirement. Any party producing

or furnishing information of any nature to another party, to the Court, or at a deposition in

connection with this litigation may designate documents or information as “Confidential

Materials,” in accordance with the procedures set forth herein. Such information could include a

document or part thereof, interrogatory answer, response to request for admissions, deposition

testimony, excerpts and summaries of such information, or other materials as set forth in


                                                 2

      Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 2 of 12
Paragraph 1 of this Agreement. Such designation shall be made at the time the information is

produced or furnished, or at a later time as provided herein.

       No party may designate information as “Confidential Materials” without first determining

in good faith that the information may be so designated as provided in this Order and as

contemplated by Rule 26(c) of the Federal Rules of Civil Procedure.

       4.      Procedure for Designating Information as Confidential. Parties may designate

“Confidential Materials” in the following manner:

       a.      In the case of documents or other written materials, by affixing to each page of

               every such document, at the time of production, the word “Confidential” by stamp

               or other method which will make the word conspicuous;

       b.      In the case of answers to interrogatories, designation shall be made by placing the

               word “Confidential” adjacent to or at the end of any answer deemed to contain

               confidential information. Alternatively, answers deemed to contain confidential

               information may be bound separately and marked with the word “Confidential;”

               and

       c.      In the case of depositions or other pretrial testimony in this action by parties or

               any of their officers or employees, by a statement to that effect on the record by

               counsel for the party who claims that Confidential Materials are about to be or

               have been disclosed. Alternatively, a party may designate information disclosed at

               such deposition as Confidential Materials by informing all parties in writing, within

               thirty (30) days of receipt of the transcript or other date as agreed upon by the

               parties, of the specific pages and lines of the deposition transcript which are

               deemed Confidential. Each party shall attach a copy of such written statement to


                                                 3

     Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 3 of 12
                the face of the transcript and each copy thereof in its possession, custody, or

                control. All depositions shall be treated as Confidential for a period of thirty (30)

                days after a full and complete transcript of the deposition is available or other date

                as agreed upon by the parties. Unless the parties intend to designate all of the

                information contained within a particular document or deposition testimony as

                Confidential Materials, counsel for that party should indicate in a clear fashion the

                portion of the document or testimony which is intended to be designated as

                confidential.

       5.       Restricted Use of Confidential Information. The use of information designated

as “Confidential Materials” will be restricted as specifically indicated below:

       a.       Documents/information designated as “Confidential” pursuant to Paragraphs 1

                through 4 of this Order shall be used solely for the purposes of this action and

                shall not be disclosed to any person except the following individuals:

                i.     the Court (including the Clerk’s office, stenographic reports and

                       videographers, and any special master or mediator appointed by the Court,

                       engaged in such proceedings as are necessary to the preparation for trial

                       and trial of this action);

               ii.     counsel for the parties, their staff members, their professional and para-

                       professional employees, or other agents or other representatives of either

                       party, as necessary to prepare this case for litigation;

              iii.     any experts or service contractors (i.e., court reporters or outside

                       photocopying or imaging services) associated by the parties regarding this

                       action;


                                                    4

      Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 4 of 12
       iv.      the parties to this litigation;

        v.      deponents, who may be shown Confidential Materials in preparation for

                their deposition and during their deposition, but shall not be permitted to

                keep copies of said Confidential Materials nor any portion of the deposition

                transcript reflecting the Confidential Materials;

       vi.      any potential witness as necessary to prepare this case for litigation;

                provided, that no such person shall be permitted to maintain a copy of any

                document designated as Confidential Materials;

      vii.      any other person or entity to whom the Court orders or allows disclosure

                after notice and opportunity for hearing; or

      viii.     by mutual consent of the parties.

 b.      Documents produced pursuant to this Order shall not be used for any purpose

         other than evidence in this litigation and may not be disclosed under any

         circumstances to anyone not connected with this action as a party, witness, counsel,

         consultant, staff person or Court personnel.

 c.      Whenever the Confidential Information contained within a "Confidential"

         document is not relevant to the purpose for which the document is introduced,

         counsel for the Party introducing the document shall proffer for admission a true

         and correct copy of the document from which all Confidential Information has

         been redacted, with such redactions clearly reflected by affixing the legend

         “REDACTED” across the blank area containing the Confidential Information in

         the original. By way of example, “Confidential” documents containing bank

         account numbers or HCIN numbers that are not being introduced for purposes of


                                            5

Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 5 of 12
               proving the bank account number or HCIN number itself shall have the bank

               account number or HCIN number redacted prior to filing or admission into

               evidence. Notwithstanding the foregoing, nothing in this Consent Protective Order

               shall be construed to require redaction of protected health information from a

               medical record that contains information relevant to the purpose for which the

               document is introduced.

       6.      Acknowledgment of Agreement. All persons to whom Confidential Materials

are disclosed pursuant to Paragraph 5 of this Order shall be bound by this Order. It shall be the

responsibility of counsel for each party to this action to ensure that persons authorized to receive

Confidential Materials pursuant to Paragraph 5 of this Order have knowledge of the terms of this

Order and agree to be bound by them. Any person other than Plaintiff and Defendants, counsel

of record, employees of counsel of record, the Court and its personnel, and Court reporters and

their staff must execute the form attached hereto as Exhibit A prior to the disclosure of

Confidential Materials, which shall be maintained in confidence by the counsel disclosing such

information. Any persons breaching the provisions of this Order are subject to the contempt

powers of this Court.

       7.      Inadvertent Disclosure. In the event a party inadvertently produces materials

which should have been, but were not, marked “Confidential,” the party may designate such

materials as “Confidential” by notifying counsel of the error and producing the documents again,

with the “Confidential” designation, within twenty days of discovery of the inadvertent

production. The parties will then treat these documents as if they had been marked “Confidential”

when they were first produced, destroy any documents and copies not so marked, and certify as

to such destruction.


                                                 6

      Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 6 of 12
        8.      Use of Confidential Materials in this Case. Nothing in this Agreement shall

prevent or impair the use by a party of Confidential Materials as set forth in Paragraphs 1 through

4 of this Agreement in proceedings in this litigation, including motion papers, affidavits, briefs, other

papers and depositions filed with the Court at any deposition, hearing, conference, or other

proceeding prior to trial so long as confidentiality of such information is protected as provided

herein. Nothing in this Agreement shall prevent or impair the use by a party of Confidential

Materials as set forth in Paragraphs 1 through 4 of this Agreement at trial in accordance with any

rules established by the Court.

        9.      Restricted Access Documents. Sealed Documents: A party seeking to file

Confidential Materials under seal must do so in compliance with Local Rule 6.1. Documents

marked as Confidential must be filed under seal, unless: a) all Confidential Information can be

“Redacted” as provided in Section 5(c); and b) the party that produced the document verifies in

writing that all Confidential Information has been Redacted.

        10.     Challenging Confidentiality. Acceptance by a party of any information,

document, or thing identified as “Confidential” pursuant to this Order shall not constitute a

concession that the information, documents, or things are Confidential Materials. Counsel for the

parties shall serve written notice of any objections to specific designations upon the other party

within twenty (20) days of receipt of such information, documents, or things. Counsel shall first

attempt to resolve any disputes of confidentiality between themselves. If Counsel are unable to agree

on any such issue, counsel seeking protection of a document must bring the issue before the Court

within twenty days of receipt of any written notice of any objections. No disclosure of such

information shall occur pending resolution of any dispute under this paragraph.




                                                   7

      Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 7 of 12
       11.     Right to Object. Notwithstanding the foregoing provisions, this Order shall not

prejudice the right of any party to object to discovery on other grounds. Any party may, upon

reasonable notice to the opposing party’s counsel, move for an order relieving it of the provisions

of this Order for good cause shown. All parties retain the right to apply to the Court for an order

affording additional protection to Confidential Materials as the circumstances may warrant. Nothing

contained herein shall prevent a party from seeking modification to this Order.

       12.     Disclosure.

        a.     Nothing contained herein shall prevent a party from disclosing, revealing or using

               any documents, materials or other information which is already lawfully in the

               possession of that party or which that party lawfully obtains from any source other

               than the opposing party, and this Order shall not otherwise apply to such

               documents, materials or other information, except that either party may designate

               as Confidential any medical records received in discovery in this matter.

        b.     Nothing in this document shall prevent any party from producing any document

               or information in his, her, or its possession in response to a lawful subpoena or

               other compulsory process, provided that notice shall be given to the other party

               prior to the date that the party subpoenaed is required to respond to the subpoena

               or other compulsory process in which materials designated confidential are sought.

       13.     Return of Confidential Information. All Confidential Materials either shall be

returned to the producing party or destroyed within ninety days of the conclusion of this civil

lawsuit, including conclusion of any appeal, at the option of the disclosing party. Notwithstanding

any provision herein, counsel for the parties shall be permitted to retain one (1) copy of any




                                                8

      Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 8 of 12
Confidential Materials to retain in their respective client litigation file for this lawsuit; however,

such copy shall remain confidential and subject to this Order for an indefinite period.

       14.     Modification of the Agreement. In the event of further proceedings in this

action, if any of the parties hereto believe that this Agreement unreasonably impedes discovery to

a party or the use of information discovered from a party for purposes of this litigation or provides

insufficient protection regarding discovery materials produced by a party, such party may serve

notice upon the parties and request that the Court modify this Agreement.

       15.     Protection of Copies. All copies, extracts or summaries prepared from

Confidential Materials produced hereunder, but excluding any materials which in the good faith

judgment of counsel are work product materials, shall be subject to the same terms of this

Agreement as the Confidential Materials from which such copies, extracts, or summaries were

prepared, if properly designated.

       16.     Notices. Notice required under this Agreement shall be in writing and provided

to the attorneys for the parties listed below. Notice to the parties shall be adequate if given solely

to the parties’ counsel of record.

       17.     Effective Date. This Agreement shall be effective immediately and shall survive

the conclusion of this lawsuit.

       SO ORDERED.

                                        Signed: September 1, 2021




                                                  9

      Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 9 of 12
 AGREED to this 27th day of August, 2021.

 BY:   _/s/ Ann H. Smith
       ANN H. SMITH
       N. C. State Bar No. 23090
       JEREMY D. LOCKLEAR
       N. C. State Bar No. 50842
       Attorneys for Defendant
       3737 Glenwood Avenue, Suite 450
       Raleigh, NC 27612
       Telephone: (919) 760-6460
       Facsimile: (919) 760-6461
       Email: Ann.Smith@jacksonlewis.com
       Email: Jeremy.Locklear@jacksonlewis.com

 BY:   _/s/ N. Winston West IV_____
       Thomas E. Strelka, Esq.. (VSB# 75488)
       N. Winston West, IV, Esq. (VSB # 92598/N.C. Bar No. 55784)
       Strelka Employment Law
       Warehouse Row
       119 Norfolk Avenue, S.W., Suite 330
       Roanoke, VA 24011
       Tel: 540-283-0802
       thomas@strelkalaw.com
       winston@strelkalaw.com

       Timothy Coffield, Esq. (N.C. Bar No. 51888)
       Coffield PLC
       106-F Melbourne Park Cir.
       Charlottesville, VA 22901
       Tel: 434-218-3133
       tc@coffield.com

       Attorneys for Plaintiff




                                     10

Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 10 of 12
                                              EXHIBIT A

                                 UNDERTAKEN TO BE BOUND

       I, _________________________ , declare as follows:

       I acknowledge receipt of a copy of the Consent Protective Order dated ____________

_____ , 2021, in Bennie R. Anderson v. Parkway Acquisition Corp., et al., which is pending in the

United States District Court for the Western District of North Carolina, Case No. 55:21-cv-00048-

KDB-DSC, and agree that I:

       (1)     understand the terms thereof, and agree to comply with and be bound by its

               provisions with respect to any information provided to me under the terms of this

               Consent Protective Order;

       (2)     will not reveal any information provided to me under the terms of this Consent

               Protective Order to anyone other than such persons designated in Paragraph 5 of

               this Order; and

       (3)     will utilize such confidential information solely for the purposes of this litigation.

       I further understand that if I fail to comply with the terms of the Consent Protective Order,

I may be subject to sanctions by the Court, and I consent to the jurisdiction of the above-

referenced Court for such purpose.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.


DATED:                        , 2021.

SIGNATURE


PRINTED NAME


                                                 11

     Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 11 of 12
4849-7451-5448, v. 2




                                      12

      Case 5:21-cv-00048-KDB-DSC Document 25 Filed 09/01/21 Page 12 of 12
